United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4535
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                       Ian Mackie

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: September 13, 2017
                              Filed: October 3, 2017
                                  [Unpublished]
                                  ____________

Before LOKEN, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Ian Mackie directly appeals the sentence imposed by the district court1 after he
pled guilty to enticement of a minor and receipt of child pornography. Mackie’s

      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence as substantively
unreasonable. Upon careful review, we conclude that Mackie’s sentence, which was
imposed within his Sentencing Guidelines range, is not substantively unreasonable.
See United States v. Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc)
(discussing appellate review of sentencing decisions; if sentence is within Guidelines
range, appellate court may, but is not required to, apply presumption of
reasonableness).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment, and we grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-